Citation Nr: 0718550	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  03-17 132	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of right ankle chip fracture to include the 
threshold matter of the propriety of the July 2006 rating 
decision, which reduced the rating from 10 percent to 0 
percent.  

3.  Entitlement to an increased rating for lumbosacral 
strain, status post compression fracture, which is currently 
assigned staged ratings of 20 percent from July 2, 1993 and 
40 percent from November 22, 1999.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1976 to February 1988 and from January 1991 to April 
1991.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision 
that granted service connection for low back disability), a 
March 2001 rating decision pertaining to the veteran's right 
ankle disability and a February 2003 rating decision granting 
service connection for hearing loss of the left ear rated 
noncompensable.  In June 1998, the low back disability claim 
was remanded to the RO for development.  In a January 2005 
rating decision the RO granted service connection for right 
ear hearing loss, continuing the appeal as entitlement to a 
compensable rating for bilateral hearing loss.  A Board 
videoconference hearing was scheduled for January 2007; 
however, the veteran cancelled the hearing. 

In an October 2006 statement the veteran indicated that as an 
employee of the Spokane VA Medical Center, with it's relation 
to the Seattle RO, he was requesting that his C-file be 
transferred to the Portland RO for continued adjudication of 
his claim.  There is no evidence of record that the 
adjudication staff at the Seattle RO has had any direct 
personal or professional involvement with the veteran aside 
from adjudicating his claims, nor has the veteran alleged 
such involvement.  Hence, the Board finds no basis for 
ordering transfer of the veteran's file to the Portland RO 
for further adjudication.       

The issues of entitlement to a rating in excess of 10 percent 
for residuals of right ankle chip fracture and entitlement to 
an increased rating for lumbosacral strain, status post 
compression fracture are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be notified if any action is required on his 
part.  


FINDINGS OF FACT

1.  In a July 2006 rating decision the RO granted service 
connection for gouty arthritis of the right knee, right 
ankle, right foot and right great toe (rated 20 percent), and 
reduced the rating for residuals of right ankle chip fracture 
from 10 percent to 0 percent for the stated purpose of 
avoiding  pyramiding.

2.  The RO's July 2006 finding that the veteran has gouty 
arthritis of the right ankle was based on a March 2006 
medical examination which did not diagnose gouty arthritis of 
the right ankle, but indicated there was no change in the 
previous diagnosis of residuals of ankle fracture (with 
laxity); the service connected gouty arthritis does not 
encompass right ankle pathology, and symptoms associated with 
the residuals of right ankle fracture are not compensated by 
the rating for gouty arthritis.

3.  The veteran has Level I hearing acuity in each ear


CONCLUSIONS OF LAW

1.  The reduction of the rating for residuals of a right 
ankle chip fracture to 0 percent was improper, and 
restoration of a 10 percent rating for that disability is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (Code) 5271 
(2006).

2.  A compensable rating is not warranted for the veteran's 
bilateral hearing loss. 38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 4.85, Code 6100, 4.86 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Regarding the veteran's claim for hearing loss, while he was 
not provided with a specific, VCAA notice letter prior to the 
rating decision on appeal, the purpose of this notice was 
fulfilled when service connection was granted and an initial 
disability rating was assigned for bilateral hearing loss; 
thus, any technical notice deficiency (including in timing) 
earlier in the process was not prejudicial to the veteran.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  A September 2003 statement of the case (SOC) and 
supplemental SOCs (SSOCs) from April 2005, October 2005 and 
July 2006 provided the veteran with notice of the criteria 
for rating hearing loss disability and readjudicated the 
matter.  See 38 U.S.C.A. § 7105.  Also, the veteran was 
advised via letter to submit any evidence in his possession 
pertinent to the claim.  He has had ample opportunity to 
respond/supplement the record.  He does not allege that 
notice in this case was less than adequate and affirmatively 
indicated in April 2006 that he had no further evidence to 
submit.  

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  He was provided audiological 
evaluations.  As mentioned above, he has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 

Regarding the veteran's claim for an increased rating for 
residuals of right ankle fracture, the Board is now 
considering on the merits only the threshold issue of the 
propriety of the RO's reduction of the rating from 10 to 0 
percent.  As explained below the Board is restoring the 10 
percent rating.  Consequently, there is no need to belabor 
the impact of the VCAA in this matter.  matter of appropriate 
notice as to the underlying claim for a rating in excess of 
10 percent for right ankle disability is addressed in the 
Remand below.  

II.  Hearing Loss

On December 2002 audiological evaluation on behalf of VA, 
audiometry revealed that puretone thresholds (in decibels) 
were: 




HERTZ



1000
2000
3000
4000
RIGHT
 10
15
25
30
LEFT
20
10
30
65

The average puretone thresholds were 20 decibels, right ear, 
and 31.25 decibels, left ear.  Speech audiometry revealed 
that speech recognition was 96 percent in the right ear and 
92 percent in the left ear.  The diagnoses were mild to 
moderate sensorineural hearing loss above 2000 Hz in the 
right ear and mild to severe sensorineural loss above 2000 Hz 
in the left ear.  

On August 2004 audiological evaluation on behalf of VA, 
audiometry revealed that puretone thresholds (in decibels) 
were: 



HERTZ



1000
2000
3000
4000
RIGHT
 15
25
25
40
LEFT
30
30
45
65

The average puretone thresholds were 26.25 decibels, right 
ear, and 42.5 decibels, left ear.  Speech audiometry revealed 
that speech recognition was 96 percent in the right ear and 
92 percent in the left ear.  The diagnosis was bilateral 
hearing loss.  The audiologist noted that the hearing loss 
had not resulted in any functional loss or lost time from 
work. 

April 2005 audiometry (not certified for rating purposes) 
showed asymmetrical hearing loss that appeared similar to 
earlier findings.  

On August 2005 VA audiological evaluation, audiometry 
revealed that puretone thresholds (in decibels) were: 



HERTZ



1000
2000
3000
4000
RIGHT
 20
30
35
40
LEFT
35
30
45
65

The average puretone thresholds were 31.25 decibels, right 
ear, and 43.75 decibels, left ear.  Speech audiometry 
revealed that speech recognition was 100 percent, right ear 
and 96 percent, left ear.  The diagnosis was sensorineural 
hearing loss.

Ratings for hearing impairment are determined under the 
criteria in 38 C.F.R. §§ 4.85, 4.86.  The rating schedule 
provides a table (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, based on 
testing (by a state-licensed audiologist) including puretone 
thresholds and speech discrimination (Maryland CNC test).  
See 38 C.F.R. § 4.85.  Where there is an exceptional pattern 
of hearing impairment (as defined in 38 C.F.R. § 4.86), the 
numeric designation may be derived based solely on puretone 
threshold testing (Table VIA).  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).   

Here, mechanical application of the Rating Schedule to the 
most recent VA audiometry (from the August 2005 audiological 
examination) results in a noncompensable rating.  The average 
puretone threshold for the veteran's right ear was 31.25 
decibels, right ear and speech recognition was 100 percent.  
Under 38 C.F.R. § 4.85, Table VI, such hearing acuity is 
characterized as level I.  The left ear average puretone 
threshold was 43.75 decibels, with 96 percent speech 
discrimination, resulting in hearing acuity also 
characterized as Level I.  Under 38 C.F.R. § 4.85, Table VII, 
where there is Level I hearing in both ears, a 0 percent 
rating is to be assigned (under Code 6100).  Application of 
the criteria to earlier examination findings of record also 
results in a noncompensable rating.  The RO has applied the 
Rating Schedule accurately, and there is no schedular basis 
for a higher rating.  An unusual pattern of hearing as 
defined in 38 C.F.R. § 4.86 is not shown; hence, a rating 
based on puretone thresholds alone is not in order.  
Audiometric testing results are dispositive evidence in a 
claim regarding the schedular rating of hearing loss 
disability.  Consequently, a schedular compensable rating for 
bilateral hearing loss is not warranted.    

The Board has considered whether consideration of an 
extraschedular rating is indicated.  However, nothing in the 
record reflects factors warranting extraschedular 
consideration, such as marked interference with employability 
or frequent hospitalizations due to hearing loss.  38 C.F.R.  
§ 3.321.  Notably, it was specifically found that the veteran 
did not have any functional loss or lost time from work due 
to his hearing loss.  Consequently, referral for 
extraschedular consideration is not warranted. 

III. Rating for Right Ankle Disability

The veteran's residuals of right ankle chip fracture were 
rated 38 C.F.R. § 4.71a, Code 5271 for limitation of motion 
of the ankle.  At a May 2005 informal conference at the RO, 
the veteran testified that he had gout in the right ankle.  
In February 2006 the RO arranged for the veteran to have a 
medical examination to determine whether he had gout in 
joints other than the knee (gout in the knee was previously 
service connected).  A March 2006 examination on behalf of VA 
found gout of the right knee and big toe but did not in the 
right ankle or right foot.  Despite this finding, the July 
2006 rating decision granted service connection for gouty 
arthritis of the right knee, right ankle, right foot and 
right great toe, rated 20 percent under 38 C.F.R. § 4.71a, 
Code 5017, 5002 (for gout as an active process).  The 
decision also reduced the rating for residuals of right ankle 
chip fracture from 10 percent to 0 percent; the stated 
rationale being to avoid pyramiding.

Given that the March 2006 examination did not diagnose 
gout/gouty arthritis of the right ankle, there was no 
evidentiary basis for including the ankle in the entity of 
gouty arthritis.  Consequently, there was never any basis for 
reducing the veterans rating for residuals of right ankle 
chip fracture.  Furthermore, the 20 percent rating for the 
gouty arthritis is based on an established diagnosis with 
once or twice yearly exacerbations.  The symptoms associated 
with the residuals of a right ankle chip fracture are shown 
to occur only during once or twice yearly exacerbation 
periods, but are chronic.  Hence, they are not encompassed, 
and compensated, by the 20 percent rating for gouty 
arthritis, and would not be compensated twice (pyramiding) if 
separately rated.  The reduction in the rating for residuals 
of right ankle chip fracture was not supported by the 
evidence, and was improper.  Accordingly, restoration of the 
10 percent rating is warranted.  (The Board notes that this 
restoration does not affect the rating for gout, as gout of 
the knee and toe is established and the rating is for 
systemic gout).   


ORDER

A compensable rating for bilateral hearing loss is denied.  

Restoration of a 10 percent rating for residuals of right 
ankle fracture is granted.


REMAND

Regarding the rating for low back disability, a June 1998 
Remand instructed the RO to conduct further development 
including obtaining additional records, arranging for a VA 
examination and issuing an SSOC readjudicating the claim.  At 
the time the disability was rated 10 percent.  Subsequently, 
based on f a November 1999 VA examination, a March 2000 
decision increased the rating to 20 percent, effective July 
2, 1993, and to 40 percent, effective November 22, 1999.  In 
response, the veteran submitted a July 2000 statement 
expressing continued disagreement with the RO's decision. He 
claimed that the condition was the same in 1994 as it was 
currently.  This claim (in appellate status pursuant to the 
Board's June 1998 remand) was then apparently overlooked, and 
no further action was taken for six years.   In October 2006, 
the RO issued an SOC on the narrow issue of entitlement to an 
earlier effective date for a 40 percent rating.  [The Board 
notes that as the  claim was already in appellate status, and 
remanded by the Board, the veteran was not required to submit 
a notice of disagreement in response to the RO's March 2000 
decision to maintain his appeal.]  The Board also notes that 
the veteran has not provided any indication that he was 
satisfied with the increased ratings granted by the March 
2000 decision.  Rather, his July 2000 statement may be 
interpreted as disagreeing with both the ratings assigned and 
with the effective date of the 40 percent rating.  

The matter of entitlement to a rating in excess of 40 percent 
has not been addressed in an SSOC.  Also, the veteran has not 
been given proper VCAA notice as to this claim, and also has 
not been given notice of the revisions in the criteria for 
rating disabilities of the spine, which became effective 
September 23, 2002 and September 26, 2003.  Finally, given 
the long period of inactivity in this matter, and because the 
claim originated as an appeal of the initial rating assigned 
with a grant of service connection, an updating of the 
medical evidence and a contemporaneous VA examination are 
necessary.

Regarding the rating for right ankle disability, a March 1999 
rating decision granted service connection for residuals of 
right ankle chip fracture rated 0 percent.  In February 2001, 
the veteran filed a claim for increase.  Then, in March 2001 
rating decision the RO, disregarding the earlier grant of 
service connection, defined the issue as entitlement to 
service connection for right ankle injury and issued a 
denial, finding that new and material evidence had not been 
submitted to reopen the "service connection" claim.  The 
veteran subsequently filed an NOD (attaching a copy of the 
1999 letter notifying him of the March 1999 grant of service 
connection and the 0 percent rating).  In response, the RO 
continued adjudicating a "service connection" claim, 
issuing a February 2003 statement of the case.  The veteran 
then submitted an April 2003 Form 9 in which he indicated 
that his ankle condition had been previously rated by the 
March 1999 decision.  Finally, in an April 2005 (some 4 years 
after the veteran's claim for increase) rating decision and 
SSOC, the RO recognized the earlier grant, and granted an 
increased (10 percent) rating, effective in July 2000.   

Throughout the RO's entire adjudication process, the veteran 
has not been provided the VCAA-mandated notice as to his 
claim for increase.  Consequently, Remand for such notice, as 
well as to update the medical evidence and, if warranted for 
a current examination is necessary.                 

Accordingly, the case is REMANDED for the following:

1.  The veteran should be provided VCAA 
notice in the form of a specific notice 
letter that is in full compliance with the 
applicable statutes, implementing 
regulations, and precedent interpretative 
decisions of the United States Court of 
Appeals for Veterans Claims and the United 
States Federal Circuit, specifically 
including notice of the evidence necessary 
to substantiate his claims for increase 
for low back disability and right ankle 
disability; notice of his and VA's 
responsibilities in claims development; 
notice to submit everything in his 
possession pertinent to his claim and 
notice regarding effective dates of awards 
and the criteria for rating the disability 
in question in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  He must also be provided 
notice of all applicable criteria for 
rating disability of the spine, to include 
the criteria that were in effect prior to 
September 23, 2002, the revised criteria 
that became effective on September 23, 
2002, and the revised criteria that became 
effective September 26, 2003
2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for his low 
back disability since November 1999 and 
should secure copies of complete records 
of the treatment or evaluation from all 
sources identified; the RO should also ask 
him to identify all sources of treatment 
or evaluation he has received for his 
residuals of right ankle chip fracture 
since March 2005 and should secure copies 
of complete records of the treatment or 
evaluation from all sources identified. 

3.  The RO should arrange for the veteran 
to be examined by an orthopedist to 
determine the current severity of his low 
back disability.  The veteran's claims 
folder must be reviewed by the examiner 
(who should have available the criteria 
for low back disability, including the 
September 23, 2002 and September 26, 2003 
revisions) in conjunction with the 
examination.  Any indicated tests 
(including range of motion studies) should 
be performed.  The examiner should 
specifically note whether the veteran has 
any functional loss due to pain, weakness, 
fatigue and/or incoordination.

If, and only if, any additional records 
received suggest that the residuals of a 
right ankle fracture have increased in 
disability, the RO should also ask the 
orthopedist to examine the veteran to 
determine the current severity of his 
residuals of right ankle chip fracture.  
Any indicated tests or studies, 
specifically including ranges of motion, 
should be completed.  The examiner should 
note whether the veteran has any 
additional functional loss due to pain, 
weakness, fatigue and/or incoordination.  

4.  The RO should then readjudicate the 
remaining claims.  If either continues 
denied, the RO should issue an appropriate 
supplemental SSOC and provide the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


